 BRUNSWIG DRUGCOMPANY451BRUNSWIGDRUGCOMPANY, MCKESSON&ROBBINS, INC., THELosANGELESDRUG CO., AND MORGAN & SAMPSON, INC.andWAREHOUSEPROCESSING AND DISTRIBUTION WORKERS UNION,LOCAL 26, INTER-NATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, PETI-TIONER.Case No. 01-UA 3471. September 06,1951Decision and OrderUpon a petition for a union-shop election duly filed, a hearing washeld before Jerome A. Reiner, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed?Upon the entire record in this case, the Board finds :-1.The Employers are engaged in commerce within the meaningof the Act.2.The Petitioner is the exclusive bargaining representative ofemployees of the Employers as provided in Section 9 (a) of the Act.3.The alleged question concerning authorization of a union shop :On February 28, 1949, the Petitioner, as exclusive bargaining repre-sentative of the employees described in the present petition, enteredinto a contract with the Employers to extend to February 28, 1951.Thereafter, on April 14, 1950, the contracting parties executed asupplemental agreement extending the original contract to February28, 1953, and providing,inter alia,that:Notwithstanding the provisions of Article II, Section 3, orany other provision of this Agreement, each party hereto ex-pressly waives any obligation or duty presently or hereafterimposed by State or Federal law on any other party, and acknowl-edges and recognizes thatno obligation or duty exists under thisAgreement(except relative to general wage changes pursuant toSections 2 and 3 of Article XIX, under the conditions and duringthe periods therein specified)on any party to bargain collectivelyor negotiate with any other party over or pertaining to wages,hours, pensions, insurance, or any terms or conditions of employ-ment or any other matters or subjects whatsoever during the lifeof, this Agreement.[Emphasis added.]The Employers contend mainly that, by virtue of the above pro-vision, they are not obligated to, and will not, bargain with the Peti-tioner concerning union security until after February 28, 1953, and,therefore, no election should be conducted at the present time.Wefind merit in this contention.'At the hearing,the Employers moved to dismissthe petitionon grounds relating to thequestion concerning authorization of a union shop.For the reasonsstated in paragraphnumbered3, Infra,the motion is granted.96 NLRB No. 64. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the terms of the existing contract that the Employ-ers are absolved fromany.legalobligation to bargain with the Peti-tioner concerning union security until at or near the termination ofthe contract.'Moreover, as indicated above, the-Employers have cate-gorically stated that ,they would not voluntarily enter into negotia-tions with the Petitioner with respect to union security even if thatorganization won the election.Under these circumstances, and par-ticularly because no bargaining order could presentlyissueto imple-ment any authorization issued herein, we believe that the conduct ofan election at this time would,be both a futile gesture and an un-warranted dissipation of Board funds.Unlike our dissenting col-wedo not believe that either the language of Section 9 (e) ofthe Act, or prior Board decisions compel the holding of an electionwhich could thus serve no useful purpose.3Accordingly, we are of the opinion that the instant petition shouldbe dismissed, without prejudice to the timely filing of a new petition.'OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.MEMBERHOUSTON,dissenting:I cannot agree with the decision of the majority that the petitionfor union-security authorization should be dismissed.The Board has repeatedly held that Section 9 (e) (1) of the Actsets forth only two prerequisites to the holdingof a union-securityauthorization election: (1) That the labor organization shall havepresented evidence that at least 30 percent of the employees within theunit desire such labor organization to negotiateand execute a union-shop contract, and (2) that no question of representation shallexist.'sCf.The Jacobs Manufacturing Company,94 NLRB 175SeeGiant Food Shopping Center, Inc,77 NLRB 791, where the Board, in refusing toconduct a union-security election in a State that prohibited union-security agreements,similarly found persuasive that such an election "would serve no useful purpose "Utah Wholesale Grocery Co.,ct at.,79 NLRB 1435, and similar cases cited in the dissent,did not involve contracts with terms comparable to those present in this case and, accord-ingly, are not controlling.And while the Board is reluctant to admit evidence of unfairlabor practices in a representation case, we perceive no reason for refusing to considerwhether a bargaining order could issue where, as here, such consideration demonstrates thefutility of a present election.Giant Food Shopping Center, Inc., supra.4If the Employers should alter their position with respect to union security during theterm of the existing contract, then, of course, a petition filed at that time would bedeemed timely.5Utah Wholesale Grocery Co., et at, supra; Western Electric Company, Incorporated,84 NLRB 1019;Kay & Burbank Company,92 NLRB 224 BRUNSWIG DRUG COMPANY453As'the Board emphasized in theUtah Wholesale Grocerycase,.'Once-these conditions have been met, the Board `shall' conduct such anelection...the existence of a collective bargainingagreement isnot'a factor to be considered in determining whether or not a unionsecurity authorization election should be conducted." 6It is uncontroverted that the preliminary requirementsfor a union-security authorization election have been fully met in this case.There is manifestly no reason, therefore, as a matter of law, fordenying the Petitioner's request for an immediate election.Nor in my opinion, are any policy considerations present whichmilitate in favor of a contrary result.The majority deemspersua-sivein this respect its determination thatan 8 (a)(5) order couldnot issueif the Petitioner wins the election and if the Employers thenrefuseto bargain concerning union security.Yet, the possibilitythat the Employers will refuse to bargain if the' Petitioner is suc-cessful in the election is purely speculative regardless of their cur-rently stated opposition to such bargaining.The Employers may atany time lawfully change their position, and, indeed, suchchange is,not unlikely in view of the concessions which the Petitioner mightwell make in return for a union-security agreement.Significantly,the existing contract is subject to reopening on the matterof wagesas early as December 16, 1951.Moreover, the majorityis, in effect,actually deciding the 8 (a) (5) case in this union-security authoriza-tion proceeding.'The Board has consistently refused to litigateunfair labor -practice charges in representation cases,a and the sameprinciples are clearly applicable to union-securityauthorizationproceedings°For the foregoing reasons, I would direct that an immediate elec-tion be held.CHAIRMAN HERZOG and MEMBER STYLES took no part in the con-sideration of the above Decision and Order.79 NLRB 1435, at page 1436.'It may be observed that in the present case the majoritybases its determination onethe language of the existingcontractIn a futuie case inorder to resolvewhether an8 (a) (5) order would issue,the Board conceivably will berequired to undertake anextensive investigationof past negotiations to ascertain whether anyreference to union.security was made. SeeTheJacobsManufacturing Company,supra.BP R. Mallory & Co , Ire,89 NLRB 962;Arkansas City FlourMills,88 NLRB 1293 ;1:onwrt Teller,Inc.,84 NLRB 414a The Manufacturer's Protective and Development Assn,95 NLRB 1059.974176-52-vol. 96-30